On March 1, 2012, the Defendant was sentenced for the offense of Theft, a felony, in *34violation of Section 45-5-301(1)(a), MCA, imposition of sentence is deferred for a period of Two (2) years. The Court will not object to Defendant being released after half (½) the term is served if all conditions have been met which were given in the Judgment on March 1, 2012.
DATED this 29th day of April, 2014.
On March 28, 2013, the sentence given on March 1, 2012, was revoked. The Defendant was sentenced for the offense of Theft, a felony, in violation of Section 45-5-301(lXa), MCA, imposition of sentence shall be deferred for a period of Six (6) years. Defendant shall receive credit for time served on this revocation of Ten (10) days. Defendant shall not receive credit for any other elapsed probationary time due to her violations of her probation; and the suspended portion of the sentence shall be upon reimposed conditions given in the Judgment and Commitment on March 28,2013.
On May 2,2013, the deferred sentence given on March 28,2013, was revoked. The Defendant was sentenced for the offense of Theft, a felony, in violation of Section 45-5-301(1)(a), MCA, committed to the Department of Corrections for Ten (10) years with none of the time suspended. Defendant shall receive credit for time served on this revocation of Thirty-seven (37) days. Defendant shall not receive credit for any other elapsed probationary time due to her violations of her probation; and other terms and conditions given on May 2,2013, in the Judgment and Commitment.
On April 11, 2014, the Defendant’sApplication for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Cotut of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
It is the unanimous decision of the Division that the sentence imposed is clearly excessive. The Division’s decision is to amend the Judgment to DECREASE the sentence to Ten (10) years commitment to the Department of Corrections with Five (5) years suspended. The Division is particularly cognizant of Judge Christopher’s recommendation in her Judgment that the Defendant receive treatment at the Elk Horn Treatment Center followed by a pre-release aftercare program. The sentence reduction is made to effectuate Judge Christopher’s intent and to facilitate those placements.
Done in open Court this 11th day of April, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.